DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving portion” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 7,477,511; hereinafter “Hsu”) in view of Paul et al. (US 2007/0064385; hereinafter “Paul”).
	Regarding claim 1, Hsu teaches a chassis for housing a computing device of an information handling system (col. 3, lns. 42-46: “…blade server…such that the removable device 2 is installed in a slot of an electronic device… a blade server frame…”; note that blade server inherently contain the recited elements in the preamble), comprising: a receiving portion (portion at 20, Fig. 2) of an expansion card receiver (same as 2, Fig. 2) adapted to: receive an expansion card (col. 3, lns. 42-46: “…expansion card holder…”; note this means it holds expansion card), and operably connect the expansion card to another component (directly or indirectly connect to any other common component in blade server, such as motherboard, memory, processor, frame, cable, connector, interface plate, cooling system, etc.) of the computing device while the expansion card is received by the receiving portion; and a management portion (201, 210, 21, 22, 23, Fig. 2) of the expansion card receiver, wherein the management portion is adapted to: receive a force from a user (col. 4, lns. 25-29: “… a user should pull the snap-fit element 23 to disengage the snap-fit portion 211, and then swing the removing handle 21…”); in response to receiving the force: transition the management portion from a first state (after install in Fig. 3) to a second state (handle 21 swung out in Fig. 2), wherein when the management portion is in the first state: a handle (21, Fig. 2), adapted to enable the expansion card to be removed from the chassis (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…”), is disposed inside of the management portion (handle 21 is disposed inside 201, 22, 23 when not swung out), the expansion card receiver is locked to the chassis (col. 4, lns. 21-25: “…the tenon 210 has already snapped into a slit of the electronic device and thereby secured the body 20 in position…”), wherein when the management portion is in the second state: the handle is disposed outside of the management portion in a position that enables the user to utilize the handle (see Fig. 2), the expansion card receiver is unlocked from the chassis (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…).
	Hsu does not teach wherein the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, and wherein the force comprises of pressure applied to the control surface of the actuator. However, Paul teaches a management portion (front portion of 1 including 80, 26, 28, Figs. 1 and 2) comprises: an actuator (80, 82, Figs. 2, 3) comprising a control surface (same as surface of 80, Fig. 3) disposed on an exterior surface of a receiver (80 on exterior of 1, Fig. 3), wherein the actuator is mechanically coupled to a rotational mount (82 mechanically coupled to 30, which is part of rotational mount with arm 26 in Figs. 1 and 2), wherein a force comprises of pressure applied to the control surface of the actuator (user insert key at surface of 80 and apply pressure from key to the surface of 80 to rotate 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, and wherein the force comprises of pressure applied to the control surface of the actuator in Hsu, as taught by Paul, in order to quickly allow a user to release and remove the handle with a key.
	Regarding claim 2, Hsu in view of Paul teaches the chassis of claim 1, and Hsu further teaches wherein the management portion of the expansion card is further adapted to: receive a second force from a user; in response to receiving the second force: transition the management portion from the second state to the first state (push the handle inside 201, 22, 23, when not swung out; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the user can certainly apply a second force to move the management portion from the second state to the first state).
	Regarding claim 3, Hsu in view of Paul teaches the chassis of claim 2, and Hsu further teaches wherein the second force is received using the handle (push the handle inside 201, 22, 23, when not swung out).
	Regarding claim 4, Hsu in view of Paul teaches the chassis of claim 2, and Hsu further teaches wherein the management portion comprises: a rotational mount (see circular pivot on 201 where 21 can rotate on in Figs. 2, 3) upon which the handle is disposed.
Regarding claim 5, Hsu in view of Paul teaches the chassis of claim 4, and Paul further teaches wherein the actuator is mechanically coupled to the rotational mount (established in above claim 1 by Paul that 82 mechanically coupled to 30, which is part of rotational mount with arm 26 in Figs. 1 and 2 of Paul).
	Regarding claim 7, Hsu in view of Paul teaches the chassis of claim 5. Hsu does not teach wherein the actuator is adapted to release rotational tension applied to the rotational mount when the force is received using the control surface. However, Paul further teaches the actuator (80, 82, Figs. 2, 3) is adapted to release rotational tension applied to the rotational mount (tension from spring-wound fastener 28; [0026]) when the force is received using the control surface (user insert key at 80 and apply force to rotate 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuator is adapted to release rotational tension applied to the rotational mount when the force is received using the control surface. In Hsu in view of Paul, as taught by Paul, in order to eject the handle out and allow the user to easily grab the handle.
	Regarding claim 8, Hsu in view of Paul teaches the chassis of claim 7, and the modified Hsu further teaches wherein the rotational mount is adapted to rotate in response to the rotational tension being released (established in above claim 7 that 26 rotate when tension is released from spring-wound fastener 28 in Fig. 2 of Paul).
	Regarding claim 9, Hsu in view of Paul teaches the chassis of claim 8, and the modified Hsu further teaches wherein the handle is adapted to extend outside of the management portion when the rotational mount rotates in response to the rotational tension being released (26 extends outside of front portion of 1 as shown in Fig. 2 of Paul after tension is released).

	Regarding claim 11 Hsu teaches an expansion card receiver (same as 2, Fig. 2), comprising: a receiving portion (portion at 20, Fig. 2) adapted to: receive an expansion card (col. 3, lns. 42-46: “…expansion card holder…”; note this means it holds expansion card), and operably connect the expansion card to another component (directly or indirectly connect to any other common component in blade server, such as motherboard, memory, processor, frame, cable, connector, interface plate, cooling system, etc.) of a computing device (col. 3, lns. 42-46: “…blade server…such that the removable device 2 is installed in a slot of an electronic device… a blade server frame…a personal computer…”) while the expansion card is received by the receiving portion; and a management portion (201, 210, 21, 22, 23, Fig. 2) adapted to: receive a force from a user (col. 4, lns. 25-29: “… a user should pull the snap-fit element 23 to disengage the snap-fit portion 211, and then swing the removing handle 21…”); in response to receiving the force: transition the management portion from a first state (after install in Fig. 3) to a second state (handle 21 swung out in Fig. 2), wherein when the management portion is in the first state: a handle (21, Fig. 2), adapted to enable the expansion card to be removed from the computing device (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…”), is disposed inside of the management portion (handle 21 is disposed inside 201, 22, 23 when not swung out), the expansion card receiver is locked to the computing device (col. 4, lns. 21-25: “…the tenon 210 has already snapped into a slit of the electronic device and thereby secured the body 20 in position…”), and wherein when the management portion is in the second state: the handle is disposed outside of the management portion in a position that enables the user to utilize the handle (see Fig. 2), the expansion card receiver is unlocked from the computing device (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…).
	Hsu does not teach wherein the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, and wherein the force comprises of pressure applied to the control surface of the actuator. However, Paul teaches a management portion (front portion of 1 including 80, 26, 28, Figs. 1 and 2) comprises: an actuator (80, 82, Figs. 2, 3) comprising a control surface (same as surface of 80, Fig. 3) disposed on an exterior surface of a receiver (80 on exterior of 1, Fig. 3), wherein the actuator is mechanically coupled to a rotational mount (82 mechanically coupled to 30, which is part of rotational mount with arm 26 in Figs. 1 and 2), wherein a force comprises of pressure applied to the control surface of the actuator (user insert key at surface of 80 and apply pressure from key to the surface of 80 to rotate 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, and wherein the force comprises of pressure applied to the control surface of the actuator in Hsu, as taught by Paul, in order to quickly allow a user to release and remove the handle with a key.
	Regarding claim 12, Hsu in view of Paul teaches the expansion card receiver of claim 11, and Hsu further teaches wherein the management portion of the expansion card is further adapted to: receive a second force from the user; in response to receiving the second force: transition the management portion from the second state to the first state (push the handle inside 201, 22, 23, when not swung out; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the user can certainly apply a second force to move the management portion from the second state to the first state).
	Regarding claim 13, Hsu in view of Paul teaches the expansion card receiver of claim 12, and Hsu further teaches wherein the second force is received using the handle (push the handle inside 201, 22, 23, when not swung out).
	Regarding claim 14, Hsu in view of Paul teaches the expansion card receiver of claim 12, and Hsu further teaches wherein the management portion further comprises: a rotational mount (see circular pivot on 201 where 21 can rotate on in Figs. 2, 3) upon which the handle is disposed.	
	Regarding claim 15, Hsu in view of Paul teaches the expansion card receiver of claim 14, and Paul teaches wherein the actuator is mechanically coupled to the rotational mount (established in above claim 11 by Paul that 82 mechanically coupled to 30, which is part of rotational mount with arm 26 in Figs. 1 and 2).
	Regarding claim 17, Hsu in view of Paul teaches the expansion card receiver of claim 15. Hsu does not teach wherein the actuator is adapted to release rotational tension applied to the rotational mount when the force is received using the control surface. However, Paul further teaches the actuator (80, 82, Figs. 2, 3) is adapted to release rotational tension applied to the rotational mount (tension from spring-wound fastener 28; [0026]) when the force is received using the control surface (user insert key at 80 and apply force to rotate 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuator is adapted to release rotational tension applied to the rotational mount when the force is received using the control surface. In Hsu in view of Paul, as taught by Paul, in order to eject the handle out and allow the user to easily grab the handle.
	Regarding claim 18, Hsu in view of Paul teaches the expansion card receiver of claim 17, and the modified Hsu further teaches wherein the rotational mount is adapted to rotate in response to the rotational tension being released (established in above claim 17 that 26 rotate when tension is released from spring-wound fastener 28 in Fig. 2 of Paul).
	Regarding claim 19, Hsu in view of Paul teaches the expansion card receiver of claim 18, and the modified Hsu further teaches wherein the handle is adapted to extend outside of the management portion when the rotational mount rotates in response to the rotational tension being released (26 extends outside of front portion of 1 as shown in Fig. 2 of Paul after tension is released).

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-9, 11-15 and 17-19 have been considered but are moot in view of the new ground(s) of rejection. Applicant also made the following argument:
Applicant alleges, regarding Paul, that applying pressure is different than providing a rotational force to a key. (Response at pg. 10).
Note that pressure is just force applied to an area, and that examiner has broadly interpreted the user apply pressure on the key, which applies pressure to the control surface. Note that applicant uses similar wording “applies clockwise rotational pressure” in [0064]. Also note that applicant has not yet define what kind of pressure and the exact structure of the control surface of the actuator in claims 1 and 11. Thus, examiner respectfully disagrees with applicant’s argument. Examiner recommends applicant to further claim the specific structures and the relationship of the pressure on the actuator and the rotational mount as shown in Fig. 2.3 and 2.4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841